IN THE COURT OF APPEALS OF TENNESSEE
                             AT MEMPHIS
                             FEBRUARY 23, 2010 Session

    STUDSVIK LOGISTICS, LLC v. ROYAL FURNITURE COMPANY

              Direct Appeal from the Chancery Court for Shelby County
               No. CH-09-0432-3      Kenny W. Armstrong, Chancellor


                 No. W2009-00925-COA-R3-CV - Filed April 20, 2010


This appeal involves a judgment creditor’s attempt to enforce a Mississippi default judgment
in the general sessions court of Shelby County. The trial court concluded that the general
sessions court lacked jurisdiction to enforce the judgment, and it set aside a conditional
judgment entered by the general sessions court based on the Mississippi judgment. The
judgment creditor appeals. We affirm.


 Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Affirmed

A LAN E. H IGHERS, P.J., W.S., delivered the opinion of the Court, in which D AVID R. F ARMER,
J., and H OLLY M. K IRBY, J., joined.

Robert F. Uhlmann, Memphis, Tennessee, for the appellant, Royal Furniture Company

Robert L. J. Spence, Jr., Bryan M. Meredith, Memphis, Tennessee, for the appellee, Studsvik
Logistics, LLC
                                              OPINION

                              I.   F ACTS & P ROCEDURAL H ISTORY

       On August 13, 2007, Royal Furniture Company filed a civil warrant in Shelby County
general sessions court against Terrance Coleman. Royal Furniture was seeking to enroll a
default judgment it had obtained against Mr. Coleman in the Justice Court of DeSoto County,
Mississippi, for $3,515.50. According to the address listed on the civil warrant, Mr. Coleman
was a resident of Mississippi. However, the civil warrant stated, “please serve at place of
employment,” and it listed the name and address of Mr. Coleman’s employer, Race
Logistics1 , which is in Memphis, Tennessee. Service was attempted on Mr. Coleman but
returned “not to be found,” and Royal Furniture was unable to perfect service on Mr.
Coleman thereafter.

        Royal Furniture then moved for a judicial attachment against Mr. Coleman’s estate.
The Shelby County general sessions court issued a judicial attachment commanding the
sheriff to attach Mr. Coleman’s paycheck at Race Logistics to satisfy the judgment. An
attachment by garnishment was issued, but the parties dispute whether it was properly served
upon Race Logistics. When Race Logistics made no appearance in general sessions court,
the court entered a conditional judgment against Race Logistics as garnishee. The court
issued a writ of scire facias to be served upon Race Logistics, notifying it of the conditional
judgment against it as garnishee and commanding it to appear and show cause why the
judgment should not be made final. Race Logistics again failed to appear, and the
conditional judgment against it was made final.

       Thereafter, Royal Furniture served Race Logistics an execution by garnishment, and
Race Logistics filed an answer stating that it did not possess any property belonging to Mr.
Coleman, as Mr. Coleman was no longer an employee of Race Logistics. According to Race
Logistics, it first learned that a conditional judgment had been rendered against it when Royal
Furniture later attempted to levy on Race Logistics’ personal property at its place of business
in execution of the judgment.

        Race Logistics then initiated the present case in chancery court by filing a “Complaint
to Set Aside Conditional Judgment Entered by the Shelby County General Sessions Court
and for Injunctive Relief.” In its complaint, Race Logistics alleged that general sessions
courts lack jurisdiction to give full faith and credit to a foreign judgment of another state and


        1
          The employer’s name was apparently Radiological Assistance Consulting and Engineering, LLC,
or Race Logistics, LLC, but subsequently, it became Studsvik Logistics, LLC. We will refer to it as “Race
Logistics,” as the parties do, in this opinion.

                                                  -2-
that such jurisdiction lies exclusively in the circuit and chancery courts. According to Race
Logistics, then, the conditional judgment entered by the general sessions court was void.
Race Logistics argued alternatively that the conditional judgment should be set aside because
it was entered after insufficient service of process and without notice to Race Logistics.
Royal Furniture filed an answer claiming, among other things, that any court in Tennessee
can recognize the judgment of another state.

        The chancery court found, based upon its review of various statutes, that “the Circuit
and Chancery Courts of Tennessee have exclusive, concurrent jurisdiction to give full faith
and credit to a foreign judgment of another state, and that foreign judgments may not be filed
in the General Sessions Court.” Because the chancery court found that the general sessions
court lacked jurisdiction to give full faith and credit to the Mississippi judgment, it concluded
that the general sessions court’s subsequent orders were void. Therefore, it set aside the
conditional judgment against Race Logistics and permanently enjoined Royal Furniture from
attempting to execute on the judgment entered by the general sessions court of Shelby
County. The court found it unnecessary to rule on the issue of whether Race Logistics was
properly served. Royal Furniture timely filed a notice of appeal.

                                   II.     I SSUES P RESENTED

       The only issue raised by Royal Furniture on appeal is whether the Shelby County
general sessions court had jurisdiction to give full faith and credit to the Mississippi
judgment. For the following reasons, we affirm the decision of the chancery court setting
aside the general sessions judgment.

                                         III.   D ISCUSSION

       “Subject matter jurisdiction, or the lawful authority of a court to adjudicate a
controversy brought before it, is conferred by the constitution and statutes.” Smallwood v.
Mann, 205 S.W.3d 358, 364 (Tenn. 2006) (internal quotation omitted). General sessions
courts are courts of limited jurisdiction, whose jurisdiction depends upon the nature and
amount of a dispute. Ware v. Meharry Med. Coll., 898 S.W.2d 181, 183-84 (Tenn. 1995).
“Their judgments cannot exceed their jurisdictional limits or their subject matter
jurisdiction.” Id. at 184.

       Under the Uniform Enforcement of Foreign Judgments Act,
       (a) A copy of any foreign judgment authenticated in accordance with the acts
       of congress or the statutes of this state may be filed in the office of the clerk
       of any circuit or chancery court of this state.
       (b) The clerk shall treat the foreign judgment in the same manner as a

                                                 -3-
       judgment of a court of record of this state.
       (c) A judgment so filed has the same effect and is subject to the same
       procedures, defenses and proceedings for reopening, vacating, or staying as a
       judgment of a court of record of this state and may be enforced or satisfied in
       like manner.

Tenn. Code Ann. § 26-6-104 (2000) (emphasis added). Thus, Race Logistics is correct in
its assertion that Royal Furniture could not enroll its foreign judgment in general sessions
court pursuant to Tennessee Code Annotated section 26-6-101, et seq. However, judgment
creditors have the right to bring a separate action to enforce a foreign judgment rather than
proceeding under the Uniform Enforcement of Foreign Judgments Act. Tenn. Code Ann. §
26-6-107 (2000); Advanta Bus. Servs. Corp. v. McPherson, No. W1999-02682-COA-R9-
CV, 2000 WL 371194, at *3 (Tenn. Ct. App. Apr. 11, 2000); McCall v. Johnson, No.
01A01-9408-CH-00392, 1995 WL 138898, at *3 n.2 (Tenn. Ct. App. Mar. 31, 1995). Thus,
we must determine whether Royal Furniture pursued another appropriate method of
enforcing its judgment.

      Royal Furniture cites Tennessee Code Annotated section 16-11-107 (2009), which
provides:

       When a judgment has been recovered in any other state against a resident of
       such state, and the creditor has exhausted the creditor’s legal remedy, the real
       or personal property of the debtor in this state may be subjected to the
       satisfaction of such debt, by bill stating the facts under oath, and filed in the
       court of the county in which the property is situated.

This statute authorizes a creditor’s proceeding in rem. Phillips v. Johns-Manville Sales
Corp., 191 S.W.2d 554, 556 (Tenn. 1946). Royal Furniture claims that it could proceed
under this statute in general sessions court because the statute “do[es] not speak of
exclusivity” with regard to jurisdiction. However, the statute is found in Title 16, Chapter
11, which addresses chancery courts, and Part 1, which discusses chancery courts’
jurisdiction and powers. In addition, the Supreme Court has held that exclusive jurisdiction
over an in rem proceeding under this statute lies in chancery court. Phillips, 191 S.W.2d at
556; Anderson v. Stribling, 26 S.W.2d 131, 132 (Tenn. 1930).2 Therefore, Royal Furniture
could not bring an action pursuant to Tennessee Code Annotated section 16-11-107 in
general sessions court.



       2
          In Phillips and Anderson, the Court was discussing Code 1932, § 10367, and Shannon’s code, §
6106, respectively, which predated the current statute at section 16-11-107.

                                                 -4-
       In Phillips, 191 S.W.2d at 270-71, the Court found that the predecessor to Tennessee
Code Annotated section 16-11-107 did not deny a judgment creditor “the right to sue in
personam their debtors when found in this state, whether on judgments or otherwise, and in
such cases the circuit court has concurrent jurisdiction.” (emphasis added). However, Royal
Furniture does not argue that it was proceeding in personam,3 so we need not consider
whether it could have brought such an action in general sessions court.

       Finally, Royal Furniture contends that Race Logistics waived any objection to the
jurisdiction of the general sessions court by failing to appear and raise it in the general
sessions court. Because subject matter jurisdiction concerns the authority of a particular
court to hear a particular controversy, it cannot be waived by the parties. Meighan v. U.S.
Sprint Commc’ns Co., 924 S.W.2d 632, 639 n.4 (Tenn. 1996).

                                         IV.   C ONCLUSION

       For the aforementioned reasons, we affirm the decision of the chancery court. The
general sessions court lacked jurisdiction to enroll the Mississippi judgment pursuant to the
Uniform Enforcement of Foreign Judgments Act, Tennessee Code Annotated section 26-6-
101, et seq., and it did not have jurisdiction to allow an in rem proceeding pursuant to
Tennessee Code Annotated section 16-11-107. Costs of this appeal are taxed to the
appellant, Royal Furniture Company, and its surety, for which execution may issue if
necessary.

                                                        _________________________________
                                                        ALAN E. HIGHERS, P.J., W.S.




        3
          Royal Furniture never perfected service on Mr. Coleman in the Tennessee proceedings. The return
of service states that he was “not to be found,” and the chancery court found that Royal Furniture “was
unable to perfect service on Terrance Coleman thereafter.”

                                                  -5-